OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Notwithstanding defendant’s claim that plaintiff’s true motive in seeking a discontinuance was to bring another action in which equitable distribution would be available, it was not improper for the Appellate Division to have granted the discontinuance with prejudice to the institution of a subsequent matrimonial action based on any conduct which might have been the basis for an action prior to January 7, 1983 (Tucker v Tucker, 55 NY2d 378, 384, n 2).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.